ees Case 5:18-cv-06164-EJD Document 102 Filed 11/17/20 Page 1 of 3

20" hs ARAL ,
SE o9 Tease WNIDR th lg

   
 
 
  
 

ah FUOE LA VA FOWYO, FZ _

pe Qh OECD 70 tie STF Pe
i c EE-ELO.NON A AES
LYS Bag OHS. ST. AT NV
PROVIDED DE JHIAT CAS BA

LOLS ED) OO RTI =

pe ME ALVER AQUED, OF Bice

W COL OLD Lili pk MESS PNG Cee on |

   

COCO wp: iE 2. COWL av Aly
- iy a -— APMIS LACT KALLE MD PapeCope
leeabeiitce ecg" AOA Rts Hr
OME LE So
OM LUNE ACID YO GE  —

     
  

 
  

Case 5:18-cv-06164-EJD Document 102 Filed 11/17/20 Page 2 of 3

ZW LYE. OW. OUMSEL, JO ASS, SP

A PRESIAZZD._ AS 7A? [DINED OW FD
 AFCOOD —

| KAYO. BVDV HE. OF. C2OGLLS. VALATANE.

AAAS DE VOULD._ BE VOR EDN LE DNALEGL. FTL Pe

(WD LDF ORT ANCL IRAED. FO LL IDGATS: ars AS LOLF

ML LE YRAM LY D. ZO AVIV -

Me LI IS MAEM YYAMAD ELLIE BND

VO MApe_ ATTENTION FAS, SCLYUTY (SSE, AWE
— \CONSULULRS, LUGH IC, ALO. RMACY, Silt BEEN.
USES UWESLMED. BAT WAL TIMES.
— LEARQWG 28 NO. TAKE fUNCE, fe. Fite
ASA S HAE BEEN ADDRESSED. AND
| pale CO AWDEN CE. JZOKNVED

LF SGT SES: J SAFE | LDA
— WVOALE_ 0 if. NAZONS. COMER MEM 5
PDE, ALD SATE.

| KE SCUTY JSS LZ SHAE LY TAT

_ aE ZO ALR wee lee, -

ae Ab
| digse Fogo OS WD I |

| ZB ALLOW AMO. CONMCIMUE, [QL WIA SAW

| MOMS. HORRUING. pho [SES FE ft SECEDE
VEE SLL A MATE bv Ol BLE. 20 LE

| WIUS/ CAZA> AND HMKAWILL, A VWOKAISON
LE WIC VIE. OF LEE CUS ACH. EQ LLLT NT

 
Case 5:18-cv-06164-EJD Document 102 Filed 11/17/20 Page 3 of 3

oe ME” AEDS. (EGO LL MORAL SUS /

ZEN MUL, Mig ia

fee

GL, U4 —
= oe oy
toe Sgn = CUD ORT ASO

LOGT VACELO

Hye WOME DOL, ha a
lita label Aili LE CA. 5b

 
